Friday, May 27, 2011


Mr. James Thomas McBride
Jackson Walker LLP
1401 McKinney, Suite 1900
Houston, TX 77010

Mr. Kevin D. Van Oort
Asst. Atty. General Taxation Div.
300 W. 15th St., 11th FL (MC029)
P.O. Box 12548
Austin, TX 78711

RE:   Case Number:  08-1056
      Court of Appeals Number:  03-07-00640-CV
      Trial Court Number:  GN500637

Style:      TGS-NOPEC GEOPHYSICAL COMPANY D/B/A TGS-NOPEC CORPORATION
      v.
      SUSAN COMBS, SUCCESSOR-IN-INTEREST TO CAROLE KEETON STRAYHORN,
      COMPTROLLER OF PUBLIC ACCOUNTS, AND GREG ABBOTT, ATTORNEY GENERAL OF
      TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Hecht and Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Yaira M. Torres, Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Gerard A. Desrochers |
|   |Mr. Thomas R. Phillips   |
|   |Mr. Renn G. Neilson      |